Citation Nr: 0828312	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for a psychiatric disability for the period from 
October 18, 2004.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision the RO granted 
service connection for a psychiatric disability identified as 
depression with panic disorder and agoraphobia, and assigned 
that disability a disability rating of 30 percent from 
November 17, 2000 to October 17, 2004; and of 50 percent from 
October 18, 2004.  

In granting service connection for a psychiatric disability, 
identified as depression with panic disorder and agoraphobia, 
and assigning the cited ratings, the RO informed the veteran 
that although the question of entitlement to service 
connection for post-traumatic stress disorder was not 
addressed; nevertheless, the assigned evaluations were based 
on the veteran's total psychiatric symptoms and a separate or 
higher disability rating would not be granted even if service 
connection for PTSD would be granted.

The veteran appealed the October 2004 rating decision to the 
Board as to the initial evaluations assigned.  In a July 2007 
decision, the Board denied the appeal. 
 
The veteran subsequently appealed the July 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2008, while this case was pending 
at the Court, VA's Office of General Counsel and appellant's 
representative (the parties) filed a Joint Motion requesting 
that the Court vacate part of the Board's July 2007 decision 
and remand the case to the Board for compliance with 
instructions in the Joint Motion.  

The parties requested that the Court issue an order to 
partially vacate and remand the July 2007 Board decision, 
only as to the Board's denial of a disability rating greater 
than 50 percent for depression with panic disorder and 
agoraphobia for the period from October 18, 2004.  In April 
2008, the Court issued an Order granting the Joint Motion as 
requested, leaving the remainder of the Board decision 
undisturbed.  Thereby, the Court's Order instructed the Board 
to comply with the instructions in the joint motion.    

In a letter dated in July 2008 and first received by 
facsimile that month, the veteran's representative raised a 
claim on behalf of the veteran, that due to service-connected 
psychiatric disorder, the veteran is entitled to a total 
disability evaluation based upon unemployability due to that 
disability.  The representative's statement constitutes a 
claim of entitlement to a total disability evaluation based 
upon unemployability due to service-connected disability.  
This matter is referred to the RO for appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an initial disability 
rating in excess of 50 percent for his service-connected 
psychiatric disability for the period beginning October 18, 
2004.  The Board has reviewed the claims file and determined 
that further development is necessary prior to adjudicating 
the claim.  For the following reasons, a new examination is 
warranted to determine the level of severity of the veteran's 
psychiatric disability for the period beginning October 18, 
2004.  

First, the veteran was last examined for his service-
connected psychiatric disability by VA for compensation 
purposes in November 2006, close to two years ago.  Since 
that time, additional records have been added to the file, 
including numerous VA treatment records dated through April 
2008, which show strong indications that the veteran's 
service-connected psychiatric condition has worsened since 
the last VA examination.  

Notably, a VA progress note dated in January 2007 contains an 
assessment of symptoms that the veteran was feeling more 
depressed and his affect was in concert with this.  
Subsequent VA treatment records in 2007 and through April 
2008 indicate that the veteran was more and more depressed 
and anxious, and that he had a feeling that his condition was 
back sliding.  In December 2007 the treatment provider 
assessed that the veteran presented "identifying a 
significant worsening of symptoms going back to September and 
intensifying."  VA treatment records in February and April 
2008 show similar indications of worsening of psychiatric 
symptoms.
 
Given the age of the medical information obtainable from the 
November 2006 VA examination report, as well as the evidence 
of worsening since then, a contemporaneous and thorough VA 
examination-which takes into account any additional records 
of medical treatment since that examination and also obtained 
via this remand-would certainly assist the Board in 
clarifying the severity of the veteran's psychiatric 
disability.  See Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); See also  Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
As there is evidence that the condition of the veteran's 
psychiatric disability has worsened since the last 
examination, the veteran is entitled to a new VA examination 
by an appropriate specialist.  Id.; Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).   

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

In view of the foregoing, the Board finds that after 
obtaining any additional records, a VA psychiatric 
examination should be conducted to determine the current 
nature and severity of the veteran's service-connected 
psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment for 
the veteran's psychiatric disability; to 
specifically include with respect to VA 
records, any such records not on file and 
dated since the most recent VA treatment 
report on file, dated in April 2008. 

2.  After obtaining any requested records, 
schedule the veteran for a VA examination 
by an appropriate medical specialist to 
determine the severity of the veteran's 
psychiatric symptomatology.  

The examiner should obtain a history from 
the veteran of symptoms and treatment for 
his psychiatric disability.  The examiner 
is to provide a detailed review of the 
veteran's current complaints; as well as 
findings as to the nature and extent of 
the service-connected psychiatric 
disability.  The examiner should review 
the claims folder in conjunction with the 
examination, and this fact should be so 
indicated in the examination report.  The 
examiner should perform all studies deemed 
appropriate, and set forth all relevant 
findings in detail in the examination 
report.  The examiner should provide a 
complete rationale for any opinion offered 
in the examination report as to the nature 
and extent of severity of the veteran's 
overall psychiatric disability.

The examiner should assign a global 
assessment of functioning (GAF) score and 
render an opinion as to the impact that 
the veteran's psychiatric disability has 
on the veteran's social and industrial 
adaptability.  In this regard, the 
examiner should attempt to reconcile, or 
explain any variation in GAF scores found 
in the clinical record for the period 
beginning approximately from October 18, 
2004.  

If the examiner determines that it is not 
feasible to respond to any of the 
inquiries, the examiner should explain why 
it is not feasible to respond.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for an increased 
disability rating for a psychiatric 
disability.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

